DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al (Pub. No. US 2014/0007244).

As per claims 1, 8, 15, Martin discloses a system for automatically assessing and mitigating vulnerabilities, comprising: a computing device comprising a processor and a memory; machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: aggregate a plurality of vulnerability records from a plurality of vulnerability feeds (…receiving community data corresponding to a community and threat assessment data…the threat assessment data may be divided into different types or categories of assessments: a vulnerability assessment…a hazard assessment…see par. 20-22); store the plurality of vulnerability records in the memory in a standardized format (…store community data and threat assessment data in database…see par. 29); generate a plurality of enterprise-specific severity scores by calculating an enterprise-specific severity score for each of the plurality of vulnerability records (…the community data and threat assessment data may be processed to generate one or more risk assessment scores for the community…once one or more risk assessments have been calculated, a risk summary may be generated…see par. 34-35); and create a web page that includes at least a subset of the plurality of enterprise-specific severity scores and respective ones of the plurality of vulnerability records (…a risk assessment summary graphically depicts risk assessment values and risk scores…see par. 35).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (Pub. No. US 2014/0007244) in view of Cohen et al (Pub. No. US 2005/0193430).


As per claims 2, 9, 16, Martin does not explicitly disclose identify a client device susceptible to a vulnerability identified by at least one of the plurality of vulnerability records; select a policy applicable for the at least one of the plurality of vulnerability records; and place the policy in a command queue associated with the client device. However Cohen discloses identify a client device susceptible to a vulnerability identified by at least one of the plurality of vulnerability records; select a policy applicable for the at least one of the plurality of vulnerability records; and place the policy in a command queue associated with the client device (…the server computer is communicatively coupled to a number of databases…which store data used by the system to detect and analyze risks…the vulnerabilities database stores information regarding vulnerabilities…and the vulnerabilities rule set…the rules database stores filtering rules which contain assertions for the existence of assets or vulnerabilities, policy rules regarding permitted access and services…see par. 65-66). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Cohen in Martin for including the above limitations because one ordinary skill in the art would recognize it would further enhance the computer networks security, see Cohen, par. 10.


As per claims 3, 10, 17, the combination of Martin and Cohen discloses for automatically assessing and mitigating vulnerabilities, wherein the policy, when retrieved by the client device from the command queue, causes the client device to install an update to address the vulnerability (Cohen: see par. 65).


As per claims 4, 11, 18, the combination of Martin and Cohen discloses for automatically assessing and mitigating vulnerabilities, wherein the policy, when retrieved by the client device from the command queue, causes the client device to disable functionality related to the vulnerability (Cohen: par. 83).


As per claims 5, 12, 19, the combination of Martin and Cohen discloses for automatically assessing and mitigating vulnerabilities, wherein the policy, when retrieved by the client device from the command queue, blocks the client device from access to a network resource until an update to address the vulnerability is installed (Cohen: see par. 83-84).


As per claims 6, 13, the combination of Martin and Cohen discloses for automatically assessing and mitigating vulnerabilities, wherein the machine-readable instructions that cause the computing device to aggregate the plurality of vulnerability records further cause the computing device to at least: scrape one of the plurality of vulnerability records from a respective one of the plurality of vulnerability feeds; and parse the scraped one of the plurality of vulnerability records for at least one of a vulnerability severity score, vulnerable application information, or vulnerable device information (Martin: see table 1 & par. 32-33).


As per claims 7, 14, 20, the combination of Martin and Cohen discloses for automatically assessing and mitigating vulnerabilities, wherein calculating the enterprise-specific severity score for each of the plurality of vulnerability records further comprises causing the computing device to at least repeatedly: determine a number of managed devices that are vulnerable to a vulnerability identified in one of the plurality of vulnerability records; determine a vulnerability severity score for the vulnerability; and multiply the number of managed devices that are vulnerable by the vulnerability severity score to calculate the enterprise-specific severity score (Martin: see par. 34-35).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436